
	
		I
		112th CONGRESS
		2d Session
		H. R. 5081
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Gerlach
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on ion-exchange
		  resin-Methanamine, N Methyl reaction products with chloromethylated
		  divinylbenzene-styrene polymer.
	
	
		1.Ion-exchange
			 resin-Methanamine, N Methyl reaction products with chloromethylated
			 divinylbenzene-styrene polymer
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Ion-exchange resin- Methanamine, N Methyl reaction products
						with chloromethylated divinylbenzene-styrene polymer, (CAS No. 68441–29–2)
						(provided for in subheading 3914.00.60) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
